Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-35 are pending in the instant application.

Priority
The instant application claims priority of the U.S. Provisional Patent Application No. 62/990,709 filed on March 17th, 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/17/2021 and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. Please see attached initialed Forms 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-15, 18, 21-30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2020/0061022 A1, Published 02-27-2020) and Shmerlis et al. (US 2019/0224117 A1). 
Nowak et al. teach compositions for the immediate release of one or more cannabinoids (Abstract). The invention relates to the oral administration of one or more cannabinoids. The delivery of the invention can be administered as capsules, tablets, sprinkles, or a stick pack ([0001]). The invention may be formulated in a manner to provide immediate release of one or more cannabinoids. ([0016]). The multiparticulate form can be compressed into tablets like regular tablets, orally-disintegrating tablets, self-disintegrating tablets, chewable tablets, or filled into capsules ([0017]). In some embodiments, cannabinoids may comprise THC, CBD, or a combination thereof ([0018]). In another aspect of the invention, any of the embodiments may be used in a method of treating health issues in a subject such as pain, nausea, sleep apnea, stress disorders, inflammation, depression, anxiety, epilepsy, schizophrenia, migraines, arthritis, weight loss, poor appetite, and a combination thereof ([0030]). 
Shmerlis et al. teach cannabis extract chewing gum for delivering cannabis extracts such as THC or CBD oil. The gum may comprise a gum base, cannabis extract, flavorings, sweeteners, fixatives, and other additives (Abstract). The invention also comprises of gingerol, caffeine, and various flavorings and sweeteners ([0012]). 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have created a chewable composition by combining teachings of Nowak et al. and Shmerlis et al. The chewable composition comprising cannabinoid and ginger is combining prior art elements according to known methods to yield predictable results such as treating nausea.
Regarding claim 2, Nowak et al. teach that some embodiments the one or more cannabinoids may comprise THC, CBD, or a combination thereof ([0019]).
Regarding claim 3, the chewable composition comprising CBD is taught and discussed above in claim 1.
Regarding claim 6, the chewable composition comprising gingerol is taught and discussed above in claim 1.
Regarding claim 7, Shmerlis et al. teach the cannabis extract chewing gum to comprise a gum base, CBD oil, flavoring, sweetener, gingerol, and a fixing agent. The CBD oil may be approximately 5-15% wt %, and gingerol may be approximately 1-20% wt % ([0015]). The w/w/ ratio of CBD to the ginger component is within the ranges of about 15:1 to about 5:1.
Regarding claim 8, the w/w ratio of CBD to the ginger component is taught and discussed above in claim 7.
Regarding claim 9, Shmerlis et al. teach cannabis extract chewing gum to comprise a gum base. 
Regarding claim 10, a chewable composition is taught and applied above in claim 1.
Regarding claim 13, administration of a chewable composition is taught and discussed above in claim 1.
Regarding claim 14, Nowak et al. teach that the primary medical applications of CBD are to combat severe and chronic pain, stress, depression, anxiety, cancer, and others ([0007]). 
Regarding claim 15, Shmerlis et al. teach chewing gum for delivering cannabis extracts such as THC or CBD oil. A chewable composition inherently would be administered via a method of chewing.
Regarding claim 18, composition comprising CBD is taught and discussed above in claim 1.
Regarding claim 21, the chewable composition comprising gingerol is taught and discussed above in claim 1.
Regarding claims 22 and 23, w/w ratio of cannabinoid components to the ginger component is taught and discussed above in claims 1 and 7.
Regarding claim 24, a chewable base comprising a gum base is taught and discussed above in claim 1.
Regarding claim 25, composition comprising cannabinoid components is taught and discussed above in claim 1.
Regarding claim 26, composition comprising cannabinoid components and ginger component is taught and discussed above in claim 1.
Regarding claim 27, cannabidiol in a chewable composition is taught and discussed above in claim 1.
Regarding claim 28, cannabidiol and ginger component in a chewable composition is taught and discussed above in claim 1.
Regarding claim 29, Nowak et al. teach a method of treating a health issue in a subject in need thereof, comprising administering the composition wherein the health issue is selected from the group consisting of pain, nausea, sleep apnea, stress disorders, inflammation, depression, anxiety, epilepsy, schizophrenia, migraines, arthritis, weight loss, poor appetite, and combinations thereof (claim 48).
Regarding claim 30, Shmerlis et al. teach a process for making a cannabis extract chewing gum ([0017]). 
Regarding claim 35, the composition of the invention may be provided in a dosage form such as a tablet (orally-disintegrating tablet, self-disintegrated tablet, or chewable tablet), capsule or stick pack for oral administration ([0023]). 



 Claims 4, 12, 19, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2020/0061022 A1, Published 02-27-2020) and Shmerlis et al. (US 2019/0224117 A1) as taught and discussed above for Claims 1-3, 6-10, 13-15, 18, 21-30, 35 and in further view of Musty et al. (US 2008/0031977 A1).
Teachings of claim 1 is discussed and applied above.
Musty et al. teach that cannabigerol (CBG) is useful in the treatment of mood disorders ([0012]). Musty et al. teach a method of treating a mood disorder which comprises administering to a patient in need a therapeutically effective amount of cannabigerol. The pharmaceutical formulation is formulated for delivery nasally, sublingually, buccally, topically, orally, rectally, intravenously. The method wherein the one or more additional cannabinoids is cannabidiol (CBD). (Claims 1, 12, 15).
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have created a composition that comprises both cannabigerol and cannabidiol as taught by Musty et al. Although Musty et al. does not teach cannabigerol compositions for the purpose of nausea or vomiting, the one in the art would recognize the intrinsic anti-emetic properties of cannabidiol. 
Regarding claim 12, a chewable composition comprising cannabidiol, cannabigerol, ginger component and chewable base is taught and discussed above in claims 1 and 4.
Regarding claim 19, composition comprising cannabigerol is taught and discussed above in claims 1 and 4.
Regarding claim 31, Musty et al. teach that the formulation may include in addition to the active, other pharmaceutically acceptable components such as excipients, solvents, diluents, fillers, salts, buffers, stabilizers, solubilizers ([0034]).
Regarding claims 32 and 33, Musty et al. teach a method for delivery of the pharmaceutical formulation via nasally, sublingually, buccally, topically, orally, rectally, intravenously, transdermally, intra-vaginally, intra-urethrally, by nebulizer, as inhaled vapour or by instillation into the bladder (claim 12). The formulation may be in liquid or solid dosage forms ([0034]). 
Regarding claim 34, the oral pharmaceutical composition is taught and discussed above in claims 1 and 31.

Claims 5, 11, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2020/0061022 A1, Published 02-27-2020) and Shmerlis et al. (US 2019/0224117 A1) as taught and discussed above for Claims 1-3, 6-10, 13-15, 18, 21-30, 35 and in further view of Guy et al. (EP 1976506 B1, Published 06-26-2019).
Teachings of claim 1 is discussed and applied above.
Guy et al. teach the use of cannabinoid-containing plant extracts in the prevention or treatment of neural degeneration ([0001]). Guy et al. teach the composition of the Cannabis sativa L. plant. The weight per weight (w/w) ratio of a cannabidiol extract from such plant is taught. An extract comprises 57-72% CBD, 2-6.5% THC, 0.8-6.5% cannabigerol, 3.0-6.5% cannabichromene, 1-2% cannabidivarin, and <2% cannabidiolic acid ([0025]). In this example, the w/w ratio of CBD to cannabigerol is within the ranges of about 15:1 to about 8:1. 
In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with cannabidiol to the cannabigerol weight ratios as taught by Guy et al. to create a composition that is similar to natural extracts of the Cannabis sativa plant. The w/w ratio ranges in claim 5 do not show any unexpected advantages.
Regarding claim 11, Guy et al. teach weight per weight (w/w) ratio of a cannabinoid-containing plant extracts is discussed and applied above in claim 5. An extract comprises 57-72% CBD, 2-6.5% THC, 0.8-6.5% cannabigerol, 3.0-6.5% cannabichromene, 1-2% cannabidivarin, and <2% cannabidiolic acid ([0025]). The THC component would be less than 0.3 wt% based on total weight of other cannabinoid components in this example.
Regarding claim 16, cannabinoid extract comprising cannabidiol, cannabigerol, tetrahydrocannabinol, cannbichromene, or a combination thereof are taught and discussed above in claim 5.
Regarding claim 17, weight per weight (w/w) ratio is taught and discussed above in claims 5 and 11. 
Regarding claim 20, the w/w/ ratio of cannabidiol to the cannabigerol is taught and discussed above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615